 



Exhibit 10.35

POST-RETIREMENT CONSULTING
AND NONCOMPETITION AGREEMENT

     This Consulting Agreement (this “Agreement”) is made as of December 31,
2005 (the “Effective Date”), by and between:

     Roger K. Brooks, an individual resident of Iowa; and

     AmerUs Group Co., an Iowa stock corporation, which has its principal place
of business at 699 Walnut Street, Des Moines, Iowa 50309 (“AmerUs”).

BACKGROUND

     A. Mr. Brooks has previously served as the Chairman and Chief Executive
Officer of AmerUs.

     B. As part of the terms under which Mr. Brooks is retiring from the employ
of AmerUs, the parties desire to have him provide certain services to AmerUs, as
an independent contractor, relating to the business and operations of AmerUs for
a term following Mr. Brooks’s retirement.

     C. AmerUs also undertakes to restrict Mr. Brooks’s other activities during
the term of this Agreement.

     NOW, THEREFORE, the parties agree as follows:

TERMS

SECTION 1 Consultant Services.



  1.1   Term of Agreement. The term of this Agreement runs from the Effective
Date until December 31, 2008, subject to the provisions of Section 1.4 of this
Agreement.     1.2   Services. Mr. Brooks shall, during the first two years of
the term of this Agreement, provide personal consulting services to AmerUs, as
requested by the Chief Executive Officer of AmerUs and in accordance with the
other terms of this Agreement.     1.3   Time Commitment. Mr. Brooks will be
available for up to 40 hours per month to provide the services described in
Section 1.2.

 



--------------------------------------------------------------------------------



 



  1.4   Independent Status.



  (A)   The relationship of Mr. Brooks to AmerUs is that of an independent
contractor.     (B)   Nothing in this Agreement is intended or may be construed
to constitute Mr. Brooks a common-law employee or agent of AmerUs.     (C)  
Mr. Brooks may not be treated as an employee of AmerUs for U.S. federal or state
tax purposes with respect to the services performed for AmerUs under this
Agreement.     (D)   Mr. Brooks is not entitled, solely by reason of this
Agreement, to any benefits provided by AmerUs to its employees, including
without limitation health and retirement benefits.

SECTION 2 Restrictive Covenants.



  2.1   Noncompetition. During the three years immediately following the
Effective Date, Mr. Brooks shall not, without the prior written consent of
AmerUs, which may be given or withheld in AmerUs’s sole discretion, engage in,
represent in any way, or be connected with any business or activity that is
involved in the financial services industry, in any capacity, including without
limitation as an officer, director, partner, employee, agent, proprietor,
stockholder, consultant, or otherwise, except for the ownership of a not more
than 5% stock interest in a publicly traded corporation.



  2.2   Nonsolicitation. For the period of three years immediately following the
Effective Date, Mr. Brooks shall not, directly or indirectly, without the prior
written consent of AmerUs, which may be given or withheld in its sole
discretion:



  (A)   solicit business, which is competitive with the business of AmerUs or
any Affiliates:



  (i)   from any person, firm, or entity that was a customer, supplier, of
AmerUs or its Affiliates or was likewise involved with respect to any part of
the business of AmerUs or its Affiliates at any time during the two years
preceding the Effective Date; or



  (ii)   from any potential customer, or supplier, with which AmerUs or any
Affiliate has had active discussions concerning potential business at any time
during the two years preceding the Effective Date; or



  (B)   induce or attempt to induce any person, firm, or entity referred to in
Section 2.1(A)(i) to reduce its business with AmerUs or any Affiliate; or

 



--------------------------------------------------------------------------------



 



  (C)   solicit or attempt to solicit any employee or agent of AmerUs or any
Affiliate to leave the employ of AmerUs or the Affiliate.



  2.3   Nondisclosure.



  (A)   Mr. Brooks shall not, unless authorized or instructed in writing by
AmerUs to do so, disclose to others or use any confidential information
concerning the business and affairs of AmerUs and its Affiliates.



  (B)   All information, whether written or not and whether or not obtained from
third parties or developed by Mr. Brooks, regarding the business of AmerUs
(including without limitation information relating to finances, business plans,
existing or contemplated services or products, existing or prospective
customers, executed or prospective contracts and existing or prospective
business arrangements) and its Affiliates is deemed to be confidential, except
to the extent that such information has been lawfully and without breach of
confidential obligation made generally available to the public.



  2.4   Independent Covenants. The restrictions set forth in this Section 2 must
be construed as independent covenants, and the existence of any claim or cause
of action against AmerUs or any of its Affiliates, whether predicated upon this
Section 2 or otherwise, does not constitute a defense to the enforcement by
AmerUs or any of its Affiliates of the restrictions contained herein.



  2.5   Unenforceable Provisions. If any of the restrictions contained in this
Section 2 is deemed to be unenforceable by reason of its extent, duration, or
geographical scope, or otherwise, then the court making such determination may
reduce such extent, duration, geographical scope, or other provisions, and in
its reduced form such restriction is then enforceable to its full extent.



  2.6   Acknowledgments. Mr. Brooks acknowledges that:



  (A)   the restrictions contained in this Section 2 are reasonable and
necessary to protect the business and interests of AmerUs and its Affiliates;



  (B)   any violation of these restrictions will cause substantial irreparable
injury to AmerUs and its Affiliates and that monetary remedies alone, including
forfeiture of the unvested and unpaid compensation provided in Section 3 of this
Agreement, may not be sufficient; and



  (C)   AmerUs and its Affiliates are all intended beneficiaries of the
restrictions set forth in this Section 2 and that each Affiliate may enforce
these restrictions separate and apart from any enforcement thereof by AmerUs.



  2.7   Other Remedies. Nothing in this Agreement may be construed as
prohibiting or limiting AmerUs or its Affiliates from pursuing any other remedy
or remedies that may be permitted at law or in equity, including without
limitation injunctive relief and recovery of damages.

 



--------------------------------------------------------------------------------



 



  2.8   Affiliate. For purposes of this Agreement, the term “Affiliate” means
any person or entity that controls, is controlled by, or is under common control
with AmerUs.

SECTION 3 Payment.



  3.1   Grant of Restricted Stock Units. As of the Effective Date, AmerUs shall
issue Restricted Stock Units (the “Agreement RSUs”) to Mr. Brooks in a number
equal to $2 million divided by the closing price of AmerUs’s Class A common
stock on December 30, 2005, adjusted up to next whole number equally divisible
by eight.



  3.2   Payment Schedule. If Mr. Brooks has satisfied all of his obligations
under this Agreement through the period preceding each of the following payment
dates, AmerUs shall, as sole compensation for his services and covenants under
this Agreement, issue to Mr. Brooks unrestricted shares of stock corresponding
with the Agreement RSUs according to the following schedule:



  (A)   on December 29, 2006, one-quarter of the Agreement RSUs (of which
one-sixteenth of the Agreement RSUs shall be allocable to Mr. Brooks’s
consulting services under Section 1, and the remainder allocable to his
obligations under Section 2);     (B)   on July 1, 2007, one-eighth of the
Agreement RSUs (of which one-thirty-second of the Agreement RSUs shall be
allocable to Mr. Brooks’s consulting services under Section 1, and the remainder
allocable to his obligations under Section 2);     (C)   on December 28, 2007,
one-eighth of the Agreement RSUs(of which one-thirty-second of the Agreement
RSUs shall be allocable to Mr. Brooks’s consulting services under Section 1, and
the remainder allocable to his obligations under Section 2) ;     (D)   on
July 1, 2008, one-quarter of the Agreement RSUs (all of which shall be allocable
to Mr. Brooks’s obligations under Section 2); and     (E)   on January 2, 2009,
one- quarter of the Agreement RSUs (all of which shall be allocable to
Mr. Brooks’s obligations under Section 2).



  3.3   Earlier Vesting and Payment. In the event of Mr. Brooks’s death or
disability (within the meaning of section 409A of the Internal Revenue Code)
before the termination of this Agreement, or upon the occurrence of any event
with respect to AmerUs which constitutes a change-in-control event within the
meaning of section 409A of the Internal Revenue Code, all of the unvested
Agreement RSUs shall vest in Mr. Brooks and AmerUs shall thereupon issue to
Mr. Brooks unrestricted shares of stock corresponding to the Agreement RSUs for
which shares had not yet been issued.

 



--------------------------------------------------------------------------------



 



  3.4   Expenses. AmerUs shall pay directly or reimburse Mr. Brooks for his
reasonable business expenses incurred in performing his duties under this
Agreement.

SECTION 4 General Provisions.



  4.1   Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to its subject matter, and this Agreement supersedes
all prior understandings and agreements between the parties with respect to its
subject matter.     4.2   Changes.



  (A)   No modification, amendment, or waiver of any provision of this Agreement
is effective unless reduced to writing and signed by the parties.     (B)   A
party’s failure at any time to enforce any of the provisions of this Agreement
may not:



  (i)   be construed as a waiver of any such provision; and     (ii)   affect
the right of such party thereafter to enforce any such provision in accordance
with its terms.



  4.3   Assignment.



  (A)   This Agreement may not be assigned by a party without the prior written
consent of the other party, except that AmerUs may assign this Agreement to any
Affiliate or successor.     (B)   The rights of a party to this Agreement inure
to:



  (i)   the benefit of any permitted assignee; and     (ii)   in the case of
Mr. Brooks, to his heirs, legatees, personal representatives, executor, or
administrator.



  4.4   Applicable Law. This Agreement and the rights and obligations of the
parties must be construed, interpreted, and enforced in accordance with, and
governed by the laws of, the State of Iowa.     4.5   Counterparts. This
Agreement may be executed in any number of counterparts, including counterparts
transmitted by facsimile of this Agreement, each of which so executed is deemed
to be an original, and such counterparts together, upon delivery, constitute one
and the same instrument.

{Signatures begin on next page.}

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has signed this Consulting
Agreement, or has caused this Consulting Agreement to be signed on his or its
behalf, as of the date set out above.

            AMERUS GROUP CO.
        By:         Name:       Title:      

                        Roger K. Brooks             

 